Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on June 27, 2022. Claims 1-23 are pending. Claims 1-23 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Cozens US 8762272 B1) teaches an email payment system and method to provide users with the ability to initiate and send payments to one more recipients via email messaging. A user interface is provided in an email client that allows a user to insert payment with the email. Payment details are collected through one or more payment modals displayed in the email client. A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts. A status of the payment transaction is tracked and displayed within the payment object of the emails residing in both the sender and recipient email client.
Even though, the prior art of record teaches an email payment system and method performing the above-mentioned steps, the prior art of record fails to teach in any combination a method for effectuating a financial transaction between first and second users of a payment service system, comprising the steps of generating, by the payment service system, the first and second payment proxy identifiers so that each of the first and second payment proxy identifiers (1) is for the respective first and second users, (2) has a currency indicator prefixing one or more alphanumeric characters, (3) is individually distinguishable from other payment proxy identifiers for other users, and (4) enables the payment service system to identify the a financial account of the a respective user in lieu of payment card mechanisms; associating, by the payment service system, the first payment proxy identifier with a first financial account of the first user and the second payment proxy identifier with a second financial account of the second user; receiving, by the payment service system, a message from the application executing on the first mobile device of the first user indicating a money transfer request from the first user for the second financial account to send funds to the first financial account, the message including the second payment proxy identifier in lieu of payment card mechanisms; in response to receiving the message by the payment service system, transmitting a text message to a mobile messaging application executing on the second mobile device of the second user, the text message including an indication of whether to confirm or cancel the money transfer request and including a hyperlink for the second user to select or interact with in order to approve payment; and based on a response from the second user, processing, by the payment service system, the money transfer request by initiating transfer of an amount of funds corresponding to the money transfer request from the second financial account to the first financial account. For these reasons claims 1 and 14 are deemed to be allowable over the prior art of record, and claims 2-13 and 15-23 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-23 are deemed to be statutory. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Kunz et al. US 2014/0040130 A1) teaches systems and methods using proxy card transactions, and transmitting merchant category codes to a payment instrument system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691